         Case 8:21-cv-00412 Document 1 Filed 03/04/21 Page 1 of 8 Page ID #:1




 1   MARTIN & BONTRAGER, APC
     G. Thomas Martin, III, Esq.
 2   Nicholas J. Bontrager, Esq.
 3   4605 Lankershim Blvd., Ste. 535
     Toluca Lake, CA 91602
 4
     T: (323) 940-1700
 5   F: (323) 238-8095
 6   Tom@mblawapc.com
     Nick@mblawapc.com
 7   Attorney for Plaintiff
 8
 9
                        UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11
12
13                                    )            CASE NO.: 8:21-cv-412
     BERTON PHINNEY,
14                                    )
       Plaintiff,                     )            COMPLAINT AND DEMAND
15                                    )            FOR JURY TRIAL
          v.                          )
16
                                      )
17
     BARCLAYS BANK DELAWARE,          )
18                                    )
19     Defendant                      )
20
     ________________________________ )

21
22         NOW COMES Plaintiff, BERTON PHINNEY, by and through his attorneys,
23   Martin & Bontrager, APC, and files his Complaint against Defendant,
24   BARCLAYS BANK DELAWARE, as follows:
25         1.    This is an action for damages brought by an individual consumer for
26   Defendant’s violations of the Rosenthal Fair Debt Collection Practices Act, Cal.
27   Civ. §1788, et seq. (hereinafter “RFDCPA”), the California Consumer Credit
28

                                             -1-

                            COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 8:21-cv-00412 Document 1 Filed 03/04/21 Page 2 of 8 Page ID #:2




 1   Reporting Agencies Act, Cal. Civ. § 1785, et. seq. (“CCCRAA”), and the
 2   California Identity Theft Statute, Cal. Civ. § 1798, et seq. (“CITS).
 3         2.      Plaintiff is a natural person residing in Los Angeles County in the
 4   State of California and is a “debtor” as defined by the RFDCPA and a “consumer”
 5   as defined by the CCCRAA.
 6         3.      At all relevant times herein, Defendant was a company engaged, by
 7   use of the mails and telephone, in the business of collecting an alleged debt from
 8   Plaintiff which qualifies as a “consumer debt,” as defined by the RFDCPA.
 9   Defendant regularly attempts to collect debts, and therefore is a “debt collector” as
10   defined by the RFDCPA and is a “furnisher of information” as defined by Cal. Civ.
11   Code § 1785.25(a). Defendant is therefore a “person” as defined by Cal. Civ. Code
12   § 1785.3(j)
13                             JURISDICTION AND VENUE
14         4.      This Court has jurisdiction over the instant claims asserted herein
15   pursuant to 28 U.S.C. § 1332(a)(1), as Plaintiff is a citizen of California and
16   Defendant is a corporation with its corporate headquarters, and citizenship, in
17   Delaware. Further, the claims asserted herein exceed the minimum amount in
18   controversy of $75,000.00.
19         5.      Venue is proper in the Central District of California pursuant to 28
20   U.S.C. § 1391(b)(2) as a substantial part of the facts alleged, and injuries caused,
21   took place, or were caused within the State of California and in Los Angeles
22   County. Further, Plaintiff, an individual consumer, resides within Los Angeles
23   County and this Judicial District.
24                               FACTUAL ALLEGATIONS
25         6.      Plaintiff is a victim of identity theft.
26         7.      The identity of the thief is not known, but a credit card account was
27   opened using Plaintiff’s information in or around November of 2019 at an Apple
28   store in Los Angeles County.

                                                  -2-

                               COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 8:21-cv-00412 Document 1 Filed 03/04/21 Page 3 of 8 Page ID #:3




 1         8.     Immediately, this identity thief used the fraudulently obtained credit
 2   account to ring up over $2,500.00 in merchandise and products at the
 3   aforementioned Apple store.
 4         9.     As the phone number and address used to create the fraud account was
 5   not that of Plaintiff’s, Plaintiff was not aware of the opening of the account for
 6   some several months thereafter.
 7         10.    However, upon Plaintiff’s notification of the fraudulently opened
 8   account, Plaintiff immediately began contacting Defendant by telephone and in
 9   writing, advising Defendant that Plaintiff did not open the account, Plaintiff did no
10   authorize anyone to open the account, that Plaintiff did not purchase the items
11   resulting in the several thousand dollar charges, and requested that Defendant close
12   the account immediately.
13         11.    Plaintiff has sent at least two (2) written correspondences to Defendant
14   dispute the account and balance as a product of Identify Theft, as well as spoken to
15   Defendant’s agents in its Fraud Department on at least as many occasions as well.
16   Each and every time, Defendant has denied Plaintiff’s claims and insisted that
17   Plaintiff pay the balance on the account.
18         12.    Plaintiff has also submitted a dispute to the Consumer Financial
19   Protection Bureau, again disputing the account as procured by Identify Theft and
20   demanding Defendant close the account and deem Plaintiff not responsible.
21   Defendant denied Plaintiff’s CFPB dispute as well.
22         13.    Plaintiff has also submitted a police report to the Los Angeles County
23   Sheriffs and provided information regarding same to Defendant.            Defendant
24   continues to deny Plaintiff’s legitimate claims of Identity Theft and continue to
25   demand payment from Plaintiff, as well as continue to report the account, the
26   balance, and the payment history on Plaintiff’s credit report(s) with the three (3)
27   main Credit Reporting Agencies.
28

                                                 -3-

                             COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 8:21-cv-00412 Document 1 Filed 03/04/21 Page 4 of 8 Page ID #:4




 1          14.    Further, Plaintiff has disputed Defendant’s credit reporting of the
 2   fraudulent account. As a result, two (2) of the three (3) main Credit Reporting
 3   Agencies found Plaintiff’s claims and disputes to be valid and removed the account
 4   from Plaintiff’s credit reports. However, Defendant continues to report on one of
 5   Plaintiff’s credit report to this date.
 6          15.    To this date, Defendant still has not reversed/credited the fraudulent
 7   charges, has not closed the fraudulent account, continues to credit report the
 8   account, its balance and its payment history and did not include any notation in said
 9   credit reporting that the debt is disputed as fraud by Plaintiff.
10          16.    Plaintiff has spent countless hours over the past year trying to rectify
11   this issue. Plaintiff has also reported this incident to the police.
12          17.    Notwithstanding Plaintiff’s exhaustive efforts in this regard,
13   Defendant continues to attempt to collect charges from Plaintiff that were incurred
14   as a result of identity theft.
15          18.    As a result of Defendant’s conduct, Plaintiff has suffered great
16   physical, emotional and mental pain and anguish, and will continue to suffer the
17   same for an indefinite time in the future, all to his great detriment and loss.
18          19.    As a result of Defendant’s conduct, Plaintiff has suffered actual
19   damages in the form of financial and dignitary harm arising from injury to his credit
20   rating and reputation, and will continue to suffer the same for an indefinite time in
21   the future, all to his great detriment and loss.
22          20.    As a result of Defendant’s conduct, Plaintiff has suffered decreased
23   credit score as a result of errors and omissions appearing on his credit file,
24   preventing him from being able to obtain credit, and diminishing his existing and
25   future creditworthiness.
26
27
28

                                                 -4-

                                COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 8:21-cv-00412 Document 1 Filed 03/04/21 Page 5 of 8 Page ID #:5




 1                             FIRST CAUSE OF ACTION
 2      (Violations of the California Consumer Credit Reporting Agencies Act,
 3                          California Civil Code §§1785.25(a))
 4         21.    Plaintiff incorporates the foregoing paragraphs as though the same
 5   were set forth at length herein.
 6         22.    California Civil Code § 1785.25(a) states that a "person shall not
 7   furnish information on a specific transaction or experience to any consumer credit
 8   reporting agency if the person knows or should know the information is incomplete
 9   or inaccurate."
10         23.    California Civil Code § 1785.25(b) states that a furnisher that
11   determines a report to a credit reporting agency is not accurate or complete shall
12   promptly notify the consumer reporting agency of that determination and provide
13   corrections to the consumer reporting agency that is necessary to make the
14   information complete and accurate.
15         24.    California Civil Code § 1785.25(c) provides that if the completeness
16   or accuracy of any information on a specific transaction or experience provided to
17   a consumer reporting agency is disputed by the consumer, the furnisher may not
18   continue reporting the information unless it provides a notice to the consumer
19   reporting agency that the information is disputed by the consumer.
20         25.    Defendant negligently and willfully furnished information to the
21   credit reporting agencies it knew or should have known was inaccurate.
22         26.    Based on these violations of Civil Code § 1785.25(a), Plaintiff is
23   entitled to the remedies afforded by Civil Code § 1785.31, including actual
24   damages, attorney's fees, pain and suffering, injunctive relief, and punitive
25   damages in an amount not less than $100 nor more than $5,000, for each violation
26   as the Court deems proper.
27
28

                                              -5-

                              COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 8:21-cv-00412 Document 1 Filed 03/04/21 Page 6 of 8 Page ID #:6




 1                             SECOND CAUSE OF ACTION
 2                   (Violation of the RFDCPA, CAL. CIV. CODE § 1788)
 3            27.   Plaintiff incorporates by reference all of the above paragraphs of this
 4   Complaint as though fully stated herein.
 5            28.   Defendant violated the RFDCPA. Defendant’s violations include, but
 6   are not limited to, the following:
 7            (a)   Defendant violated CAL. CIV. CODE § 1788.17 by collecting or
 8   attempting to collect a consumer debt without complying with the provisions of
 9   Sections 1692b to 1692j, inclusive, of . . . Title 15 of the United States Code (Fair
10   Debt Collection Practices Act), by violating the following provisions of the
11   FDCPA:
12                  1)    Defendant violated §1692d of the FDCPA by engaging in
13   conduct that the natural consequences of which was to harass, oppress, and abuse
14   Plaintiff in connection with the collection of an alleged debt;
15                  2)    Defendant violated §1692e(2)(a) of the FDCPA by misstating
16   the character, amount and legal status of the debt;
17                  3)    Defendant violated §1692e(8) by failing to report a disputed
18   account as disputed;
19                  4)    Defendant       violated         §1692e(10)   by   utilizing   false
20   representations or deceptive means to collect or attempt to collect any debt.
21                  5)    Defendant violated §1692f(1) by utilizing unconscionable
22   means to collect or attempt to collect any debt, including seeking collection of a
23   debt not authorized by contract or law.
24            29.   Defendant’s acts, as described above, were done intentionally with the
25   purpose of coercing Plaintiff to pay the alleged debt.
26            30.   As a result of the foregoing violations of the RFDCPA, Defendant is
27   liable to Plaintiff for actual damages, statutory damages, and attorney’s fees and
28   costs.

                                                     -6-

                               COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 8:21-cv-00412 Document 1 Filed 03/04/21 Page 7 of 8 Page ID #:7




 1                           THIRD CAUSE OF ACTION
 2                   Violations of California Civil Code § 1798.92-97
 3         31.   Plaintiff incorporates by reference all of the above paragraphs of this
 4   Complaint as though fully stated herein.
 5         32.   The foregoing acts and omissions constitute numerous and multiple
 6   violations of the Cal. Civ. Code § 1798.92, including but not limited to each and
 7   every one of the above-cited provisions of Cal. Civ. Code § 1798.92.
 8         33.   As a result of each and every violation of Cal. Civ. Code § 1798.92,
 9   Plaintiff is entitled to any actual damages pursuant to Cal. Civ. Code §
10   1798.93(c)(5); statutory damages in an amount up to $30,000.00 pursuant to Cal.
11   Civ. Code § 1798.93(c)(6); costs pursuant to Cal. Civ. Code § 1798.93(c)(5),
12   attorney’s fees and costs pursuant to Cal. Civ. Code § 1798.93(c)(5) and any
13   equitable relief the Court deems appropriate pursuant to Cal. Civ. Code §
14   1798.93(c)(5)
15                              PRAYER FOR RELIEF
16         WHEREFORE, Plaintiff respectfully prays that judgment be entered
17   against Defendant for the following:
18         34.   An award of actual damages pursuant to Cal. Civ. Code §
19   1785.31(a)(2)(A), Cal. Civ. Code § 1788.30(a), and Cal. Civ. Code § 1798.93(c);
20         35.   Statutory damages in the amount of $ 1,000.00 pursuant to CAL. CIV.
21   CODE § 1788.30(b);
22         36.   Statutory damages/civil penalty in an amount up to $30,000.00
23   pursuant to Cal. Civ. Code § 1798.93(c)(6);
24         37.   Punitive damages of $ 100.00 - $ 5,000.00 per willful violation of Cal.
25   Civ. Code § 1785.25(a) pursuant to Cal. Civ. Code § 1785.31;
26         38.   An award of attorneys’ fees and costs pursuant to Cal. Civ. Code §
27   1785.31(d); 1788.30(d), and Cal. Civ. Code § 1798.93(c)(5); and
28         39.   Providing such further relief as may be just and proper.

                                                -7-

                             COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 8:21-cv-00412 Document 1 Filed 03/04/21 Page 8 of 8 Page ID #:8




 1
 2                           DEMAND FOR JURY TRIAL
 3     Please take notice that Plaintiff hereby demands a trial by jury in this action.
 4
 5
 6
 7                                          RESPECTFULLY SUBMITTED,
 8   Dated: March 4, 2021                   MARTIN & BONTRAGER, APC
 9
10                                          By: /s/ Nicholas J. Bontrager
11
12                                          Nicholas J. Bontrager
13                                          Attorney for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -8-

                             COMPLAINT AND DEMAND FOR JURY TRIAL
